Per Curiam,
Under the facts as disclosed by the case stated, we are of opinion that the relator was duly elected to a seat in the council of the borough of Crafton for the term of two years, and that the court below was right in ordering a writ of mandamus *38fco issue, commanding the officers of the said borough to admit W. C. O’Reilly, the said relator, as a member of said council to serve for the term of two years from the date of his election thereto.
The law bearing upon this question has been sufficiently discussed in In re Petitions of S. H. Young, et al., decided herewith [the preceding case].
Judgment affirmed.